                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   March 25, 2020

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Michael NICHOLAS et al., 20-cr-224

Dear Judge Smith:

        The Government writes to respectfully request that the Court unseal the above-referenced
Indictment, 20-cr-224, and related arrest warrants for Defendants Michael NICHOLAS, Darren
PARKER, and Regina CUMMINGS, as I have been advised that the defendants have been
arrested.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                            By:
                                                   Shiva H. Logarajah
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1918

SO ORDERED:



_____________________________________
HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE                     3/25/20
